Exhibit 99.1 Symwave, Inc. Consolidated Financial Statements Nine months ended September 30, 2010 and 2009 and Years ended December 31, 2009 and 2008 Symwave, Inc. Nine months ended September 30, 2010 and 2009 and Years ended December 31,2009 and 2008 Table of Contents Page Independent Auditors' Report Financial Statements: Consolidated Balance Sheets 1 - 2 Consolidated Statements of Operations 3 Consolidated Statements of Mandatorily Redeemable Securities and Stockholders' Deficit 4 Consolidated Statements of Cash Flows 5 Notes to Consolidated Financial Statements 6-25 Independent Auditors' Report To the Board of Directors and Stockholders Symwave, Inc. Laguna Niguel, California We have reviewed the consolidated balance sheets of Symwave, Inc. and subsidiary as of September 30, 2010, and the related consolidated statements of operations, stockholders’ deficit and cash flows for the nine months ended September 30, 2010 and 2009.These financial statements are the responsibility of the Company’s management. We conducted our reviews in accordance with standards established by the American Institute of Certified Public Accountants.A review consists principally of applying analytical procedures and making inquiries of persons responsible for financial and accounting matters.It is substantially less in scope than an audit conducted in accordance with auditing standards generally accepted in the United States of America, the objective of which is the expression of an opinion regarding the financial information taken as a whole.Accordingly, we do not express such an opinion. Based on our reviews, we are not aware of any material modifications that should be made to the consolidated financial statements referred to above for them to be in conformity with accounting principles generally accepted in the United States of America. We have audited the accompanying consolidated balance sheets of Symwave, Inc., and subsidiary as of December 31, 2009 and 2008, and the related consolidated statements of operations, stockholders' deficit, and cash flows for the years then ended.These financial statements are the responsibility of the Company's management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with auditing standards generally accepted in the United States of America.Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Symwave, Inc. and subsidiary as of December 31, 2009 and 2008, and the results of its operations and cash flows for the years then ended, in conformity with accounting principles generally accepted in the United States of America. As discussed in Note 1 to the financial statements, certain errors were discovered by management of the Company during the current year.Accordingly, adjustments have been made to the financial statements to correct the errors. /s/ Hutchinson and Bloodgood LLP February 7, 2011 San Diego, California Symwave, Inc. Consolidated Balance Sheets September30, 2010 (Unaudited) December31, 2009(Audited) Restated December31, (Audited) Restated Assets Current assets Cash and cash equivalents $ $ $ Investments available for sale - - Accounts receivable, net Inventories Loan receivable from employee - - Prepaid expenses Total current assets Fixtures and equipment Automobile Computers and equipment Furniture and fixtures Tooling Software Leasehold improvements Software tool licenses Accumulated depreciation ) ) ) Total fixtures and equipment, net Other assets Goodwill Other intangible assets, net Security deposits Total other assets Total assets $ $ $ See accompanying consolidated notes and Independent Auditors' report. 1 Symwave, Inc. Consolidated Balance Sheets (continued) September 30, 2010 (Unaudited) December 31, 2009 (Audited) Restated December 31, 2008 (Audited) Restated Liabilities, mandatorily redeemable convertible preferred stock and stockholders' deficit Current Liabilities Current portion of capital lease $ $
